Citation Nr: 1144318	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-29 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 7, 2007.  

2.  Entitlement to a rating in excess of 70 percent for PTSD since November 7, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to February 1973.  

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision rendered by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Prior to November 7, 2007, PTSD was manifested by anger, depression, seclusion, avoidance of others, panic attacks, and anxiety.

2.  Since November 7, 2007, PTSD has been manifested by hyperarousal, hypervigilance, avoidance, reexperiencing, flashbacks, irritability, exaggerated startle response, concentration difficulty, and nightmares.


CONCLUSIONS OF LAW

1.  A 70 percent rating, but no more, for PTSD is warranted prior to November 7, 2007.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  A rating in excess of 70 percent for PTSD is not warranted since November 7, 2007.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability has not significantly changed and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  

The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The Veteran's PTSD is evaluated pursuant to DC 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).

PTSD at 50 Percent prior to November 7, 2007

The Veteran has appealed the denial of a rating higher than 50 percent prior to November 7, 2007.  The 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity.  To warrant a higher rating the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

In February 2006, the Veteran was found to be overwhelmed at times associated with angry confrontations that occurred as part of his job.  In September 2006, he had a history of thoughts of suicide.  An assessment revealed that he was agitated and anxious, although thought processes were normal and coherent, and insight and judgment were good.  He had problems with memory at times and suicidal ideation was passive without plan.  A GAF score of 40 was assigned.  

In an April 2007 VA examination, the Veteran complained of anger, depression, seclusion, avoidance of others, and anxiety.  He was less tolerant, did not like people and had sleep problems.  He had been married three times and had four children.  He seldom spoke to his son but got along well with his daughter from his first marriage.  He did not know the whereabouts of two of his children.  

At that time, he had been married to his third wife for 14 years.  He lived with his wife and worked.  He did not keep up with old friends and stated that he did not have friends although there were people who thought they were his friends.  He did not have people over to socialize, did not visit others, did not attend community events or church, had no hobbies, and did not call his kids.  He had trouble sleeping and was always tired.  

Examination revealed no impairment of thought process or of communication.  He was without delusions and hallucinations.  He was neatly dressed, and with good hygiene and grooming.  His mood was appropriate to thought content and eye contact good.  There was no inappropriate behavior during the interview.  He was not homicidal but he wished to be dead quite often.  He had thoughts of how to do it but out of fear did not act.  

He maintained personal hygiene but not other basic activities of daily living due to poor interest.  His long term memory was good, short term memory not so good, speech was goal oriented and logical, and he was without a history of obsessive or ritualistic behavior.  He had no panic attacks but felt lonely, depressed and stressed.  There was no impaired impulse control.  He was able to abstract and conceptualize, compression was good, perception was normal and coordination good.  

The Veteran did not go to work if he did not feel like it.  He had PTSD symptoms of reexperiencing, avoidance, and hyperarousal.  He continued to have PTSD symptoms and symptoms of depression.  PTSD and major depressive disorder was diagnosed.  He had a GAF score of 37 due to PTSD and a GAF score of 45 due to depression.  He described getting worse over the past two years.  He had poor psychosocial functioning and stayed to himself even at home.  His quality of life was poor and prognosis poor.  

The Veteran denied homicidal and/or suicidal ideation, intention or plan in October 2007.  An assessment revealed that he was oriented and had clear thinking.  His affect was appropriate, mood was depressed and there was no evidence of thought disorder or perception problems.  However, symptoms of depression and PTSD were prominent and disabling.  

In light of the evidence summarized above, the Board finds that a 70 percent rating is warranted.  The complaints of anger, panic attacks, depression, seclusion, avoidance of others, and anxiety, along with clinical assessments of suicidal thoughts, isolation, depressed mood, memory problems, poor psychosocial functioning, a poor quality of life, and a poor prognosis taken together warrants a 70 percent rating.  

Furthermore, it is notable that for the period considered in this appeal the Veteran's GAF scores ranged from 37 to 40.  A GAF score of 37 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  The GAF scores are consistent with his PTSD symptomatology and a 70 percent rating.  

While the Board finds that the evidence shows occupational and social impairment with deficiencies in most areas, total social and occupational impairment is not shown by the record as to warrant a 100 percent rating.  Specifically, the Veteran has been competent and credible when reporting the severity of his symptoms; however, neither the lay or medical evidence shows total social and occupational impairment.  

In this regard, the Veteran has remained married, had a relationship with one of his children, and continued to work during this period of time.  He maintained proper hygiene and appearance, and was without gross impairment of thought process or communication.  Also, evaluations revealed normal appearance, cooperative behavior, normal speech, intact orientation, insight, proper judgment, and appropriate affect.  While he has reported suicidal thoughts, avoidance of people and events, depressed mood and panic attacks, the above does not justify an evaluation of 100 percent rating.  

Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, the manifestations, even when accepted as credible, do not establish total social and occupational impairment.  

While he has been shown to have suicidal thoughts without plan, depressed mood and problems with his memory, the findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  In sum, his symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  

PTSD at 70 Percent since November 7, 2007

The 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  To warrant a higher rating the evidence must show total occupational and social impairment.  

It was reported in December 2007 that the Veteran's anxiety and depression coupled with his temper getting worse caused arguments with his wife and interfered with his job performance to the point that he was unable to work for two months.  His symptoms of depression and PTSD were prominent and disabling to the point that he needed to be seen every two weeks.  

The Veteran reported in January 2008 that he engaged in a lot of yelling, screaming and used profanity.  He stated that he wanted to avoid the violent road but had been violent with strangers and associates two months previously.  He related that he threw a friend to the ground because he insisted upon driving.  His friend was drunk.  He expressed that he hated his job.  A history of throwing things or hitting the wall with his fist was reported.  He had been on stress leave since October 2007.  He admitted to financial stress and was grieving the loss of a close friend and relative.  

A January 2008 evaluation revealed the Veteran's memory was impaired and thinking was confused due to his trouble at work and his wife.  He was oriented, speech was normal, dressed was ok, and his affect was appropriate to the content of the conversation.  He was depressive and his mood was angry but getting better.  Insight and judgment were present.  He had mild suicidal ideation but no intention or plans.  There was no evidence of thought disorder or any perceptual problems at that time.  However, symptoms of depression and PTSD were prominent.  The examiner found no suicide risk.  

The Veteran related in May 2008 that his PTSD had worsened since his last rating and that he had to take time away from work to care for himself.  That same month, he wife related that he went into a state of depression, and that he had always been moody.  She stated that he had no friends because when people came to the house an argument would start.  She noted that he was always afraid and waiting for something to happen.  He had guns and knives scattered throughout the house but his wife did not think that he would hurt her; however, he often scared her and his mood swings were unpredictable at times.  She expressed that he was awakened by bad dreams or nightmares and had no relationship with his children.

An August 2008 evaluation revealed a normal appearance, friendly behavior, poor concentration, normal speech, depressive thought, intact orientation, insight, proper judgment, appropriate affect and average IQ.  Memory was abnormal for immediate recent and remote events due to stress.  He denied perceptual deficit and suicidal/homicidal ideations.  He was not a suicide risk.  

In September 2008, the Veteran expressed he battled himself and contemplated suicide but could not figure out how to do it.  He feared everyone was watching him and wanted to do him harm.  He constantly checked his doors and looked around the outside of his house.  He carried a gun when answering his door, and at work thought someone was out to get him.  He related that he snapped at people at home and at work.  He was on Family Medical Leave Act (FMLA) which allowed him to call in sick up to 480 hours a year, which he used whenever he felt an episode from PTSD or had a bad nights sleep.  According to the Veteran, he could not go to the store without incident, he did not like people, did not like being around people, and had weapons all over his house.  

In a December 2008 VA examination, the Veteran complained of hyperarousal, sleep difficulty, hypervigilance, avoidance, reexperiencing, flashbacks, irritability, exaggerated startle response, concentration difficulty, nightmares, and road rage.  He reported that he has been more irritable and short tempered, and was having problems at work.  He continued to avoid crowds of people and related having constant suicide thoughts.  

The Veteran expressed that he and his wife had problems and he did not get along well with his stepdaughter.  He stated that his flashbacks were more vivid and that he found himself crying inappropriately whenever he got an intrusive memory.  He expressed being more irritable at work and losing his temper at customers.  He had difficulty relating to Asian customers and was more paranoid.  He had a recent incident where he pulled out his gun on a strange car in front of his house.  He felt foolish afterwards and did not understand why he acted as he did.  

It was noted that he had poor social relationships and did not have any friends.  He did not "really" go out to socialize and did not have any activities or leisure pursuits.  He denied a history of violence or assaultiveness although he had verbal outbursts.  He had no history of suicide attempts but had suicide thoughts three to four times a week, sometimes daily.  

An evaluation revealed no gross impairment of thought process or communication.  There were no gross delusions, although he had paranoid ideas and got suspicious of strange cars in his neighborhood.  He denied hallucinations, did not have inappropriate behavior, and maintained hygiene and basic activities of daily living.  His memory was impaired for recent events by his account.  He admitted suicide thoughts but denied homicidal thoughts.  He was oriented to person, place and time.  There were no gross obsessive or ritualistic behaviors noted during the interview.  Rate and flow of speech was relevant and logical, and there was no obscure speech pattern.  

PTSD was diagnosed and a GAF score of 45 was assigned.  The VA examiner stated that the Veteran had PTSD signs and symptoms which resulted in deficiencies in most of the following areas.  He stated that it had affected his work as he was missing a lot of work and he lost his temper, especially with the Asian customers.  He had impaired family relationships with his children and stepdaughter, and marital conflicts with his wife.  The examiner stated that the Veteran reports difficulty controlling his tendency to buy things and that his thinking had been affected to the point where he got paranoid.  The examiner also stated that the Veteran's mood was depressed and that he had persistent suicide thoughts but that his religious beliefs prevent him from harming himself.  

An April 2009 evaluation revealed a normal appearance, cooperative behavior, poor concentration, normal speech, depressive thought but good abstract thinking, intact orientation, insight, proper judgment, appropriate affect and average IQ.  His memory was within normal range for immediate, recent and remote events.  He denied perceptual deficit and suicidal/homicidal ideations.  

Based on the evidence presented, the Board finds total social and occupational impairment is not shown.  In this regard, the Veteran is shown to have PTSD symptoms of hyperarousal, sleep difficulty, hypervigilance, avoidance, reexperiencing, flashbacks, irritability, exaggerated startle response, concentration difficulty, and nightmares.  Admittedly, he has road rage, irritability and a short temper.  He has also had conflicts with friends and co workers.  

Although he has not had any suicide attempts, thoughts of suicide are shown throughout the record.  His relationship with his wife has been described as strained and he has little to no contact with his children.  He does not have any friends, social interaction and/or hobbies.  He cannot go to the store without incident, does not like being around people, and has weapons all over his house.  Furthermore, examination revealed poor concentration and memory problems.  

Despite the findings above, the Board notes that the Veteran remains married and continued to work despite having to use FMLA at times.  He maintained proper hygiene and appearance.  Although he had paranoid ideas and got suspicious of strange cars, he was without gross impairment of thought process or communication.  Also, examinations reveal normal appearance, cooperative behavior, normal speech, intact orientation, insight, proper judgment, and appropriate affect.  

The Board acknowledges his reports of suicidal thoughts, avoidance of people and events, irritability and paranoia.  Although he had suicide thoughts, the examiner found that he was not a suicide risk.  While the evidence shows occupational and social impairment with deficiencies in most areas, total social and occupational impairment is not shown by the record as to warrant a 100 percent rating.  The Veteran has been competent and credible when reporting the severity of his symptoms; however, neither the lay or medical evidence shows total social and occupational impairment.  

It is notable that for the period considered in this appeal the Veteran's GAF score has been 45.  A GAF score of 45 denotes serious impairment.  In the view of the Board, the GAF score is consistent with the Veteran's PTSD symptomatology and the assignment of a 70 percent rating.  

Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  However, the manifestations, even when accepted as credible, do not establish total social and occupational impairment.  

While he has been shown to have suicidal thoughts without plan, poor concentration and problems with his memory, the findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of PTSD according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board notes that although the Veteran has requested a higher rating for his service connected PTSD, he has not indicated that he is unable to maintain employment because of his service connected disability.  Here, we find there is no inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of unemployability based on his service connected disability has not been raised by the record, any inferred TDIU claim is inapplicable in this case.

The Board has also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If a veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested anger, depression, seclusion, avoidance of others, panic attacks, anxiety, irritability, concentration difficulty, and nightmares.

These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Veterans Claims Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in March 2007, prior to adjudication of the claim.  Follow-up due process notice was provided in July 2008 and November 2008.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

In connection with the current appeal, available service treatment records have been obtained.  The Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


ORDER

A 70 percent rating, but no more, for PTSD prior to November 7, 2007, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 70 percent for PTSD since November 7, 2007, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


